Corrected

    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1700V
                                          UNPUBLISHED


    CHRISTINE MURSCHEL,                                         Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: August 12, 2021

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu); Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA).


David John Carney, Green & Schafle LLC, Philadelphia, PA, for Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON PROFFER1

      On November 1, 2019, Christine Murschel filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
November 1, 2016. Petition at 1; Proffer filed August 11, 2021 (ECF No. 48) at Preamble.

       On May 18, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. ECF No. 42. On August 12, 2021, the parties filed the attached
proffer, which states that a decision should be entered awarding compensation. I find the
proffer reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
     Pursuant to the terms stated in the attached Proffer, I award the following
compensation:

            •   A lump sum payment of $125,000.00 in the form of a check payable to
                Petitioner. Proffer at 3.

            •   A lump sum payment in the amount of $8,750.46, representing
                compensation for satisfaction of the State of Minnesota Medicaid lien,
                in the form of a check payable jointly to Petitioner and:

                                                 HealthPartners
                                                 PO Box 1309
                                                Mail Stop 21114a
                                           Minneapolis, MN 55440-1309

                Petitioner agrees to endorse the check to HealthPartners for
                satisfaction of the Medicaid lien. Proffer at 3.

      The above amounts represent compensation for all items of damages that would
be available under Section 15(a). Id.

       I approve the requested amounts for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

        IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
CHRISTINE MURSCHEL,                        )
                                           )
                  Petitioner,              )
                                           )  No. 19-1700V (ECF)
v.                                         )  Chief Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On May 12, 2021, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to vaccine

administration (“SIRVA”), as defined in the Vaccine Injury Table. ECF No. 41. Accordingly,

on May 18, 2021, the Chief Special Master issued a Ruling on Entitlement. ECF No. 42.

I.    Compensation for Vaccine Injury-Related Items

       A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $125,000.00 for pain and suffering, in the form of a check payable to petitioner.

Petitioner agrees.

       B. Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the State of

Minnesota Medicaid lien in the amount of $8,750.46, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of Minnesota may have

against any individual as a result of any Medicaid payments the State of Minnesota has made to
or on behalf of petitioner from the date of her eligibility for benefits through the date of

judgment in this case as a result of her alleged vaccine-related injury suffered on or about

November 1, 2016, under Title XIX of the Social Security Act.

        The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

        A. A lump sum payment of $125,000.00 in the form of a check payable to petitioner;
           and

        B. A lump sum payment of $8,750.46, representing compensation for satisfaction of the
           State of Minnesota Medicaid lien, in the form of a check payable jointly to petitioner
           and:

                                         HealthPartners
                                          PO Box 1309
                                        Mail Stop 21114a
                                   Minneapolis, MN 55440-1309

        Petitioner agrees to endorse the check to HealthPartners for satisfaction of the Medicaid

lien.

        Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                               Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2
                         C. SALVATORE D’ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         HEATHER L. PEARLMAN
                         Deputy Director
                         Torts Branch, Civil Division

                         TRACI R. PATTON
                         Assistant Director
                         Torts Branch, Civil Division

                         /s/ Lynn C. Schlie
                         LYNN C. SCHLIE
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 616-3667
                         Fax: (202) 616-4310

DATED: August 11, 2021




                            3